QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
●claim 7: “-based” (four recitations) should be deleted
●claim 8: “the white pigment in an amount of” should be inserted after “comprises” at
line 2
 	●claim 8: “white pigment” at line 3 should be deleted
●claim 9: “the cross-linker in an amount of” should be inserted after “comprises” at line 2
●claim 9: “cross-linker” at line 3 should be deleted
●claim 10: “the second thermoplastic resin in an amount of” should be inserted after
“comprises” at line 2
●claim 10: “second thermoplastic resin” at line 3 should be deleted.
●claim 17 should be amended to read as follows:
		17. (Currently amended) The process for preparing the flexible packaging
material according to claim 1, wherein the first thermoplastic resin is selected
from the group consisting of alkylene resins, methacrylic acid resins, polyurethane resins, polyethylene imine resins, polyamide resin, polyvinyl alcohol, and combinations thereof.
●claim 18: “based” at line 4 should be deleted.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Claims 1-13 and 16-18 are allowed – and for claims 7-10 and 17-18: allowed per amendments noted above.
The following is a statement of reasons for the indication of allowable subject matter: claim 1, the closest prior art of record to Hsu does not teach or fairly suggest, alone or in combination with the other prior art of record, that the second thermoplastic resin is absent groups that can form a bond with the cross-linker and activating the cross-linker of the further composition such that the first thermoplastic resin of the printed ink composition is cross-linked.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
The amendments and comments filed 7-26-22 have been entered and fully considered; and a response thereto is recited as shown above.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745